DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to “A toilet flange cap with cleaning basin”, which renders the claim indefinite for several reasons. 
First, it is noted that the body of claim 1 (as well as claims 2, 3, 6 & 7) recites only features of the cap, so it is unclear if the preamble recitation of “with cleaning basin” is intended to be a structural limitation of the toilet flange cap (i.e. the toilet flange cap must include a cleaning basin as a subcomponent thereof), an intended use recitation (i.e. the toilet cap flange is merely intended for use with a cleaning basin), or if the preamble of “A toilet flange cap with cleaning basin” is intending to establish a system or kit that must include each of the toilet flange and the cleaning basin. In other words, for claims 1-3, 6 & 7, it is unclear if “a cleaning basin” is a required element of the claim or not. 
As best understood in view of the specification, the toilet flange cap and the cleaning basin appear to be two distinct articles which are alternately useable with a toilet flange, but the cap and basin do not mutually interact with one another. In view of this, the claims will be interpreted in this action as being directed to a system comprising two distinct devices: the toilet flange cap and the cleaning basin. However, as the components do not interact directly with one another, the scope of the term “with” (i.e. “with cleaning basin”) is unclear. It appears from at least figure 3 that the cap may be “with” the cleaning basin together on a particular job site (e.g., in the same bathroom undergoing renovation). But it is unclear what the metes and bounds of this association is. By way of example, it is unclear if a toilet flange cap would be seen as being “with [a] cleaning basin” if they were both located within the same plumbing supply store, etc.
Claims 2-7 are rejected due to dependency on claim 1. 

Claim 3 recites “the at least one connecting element being distributed about the lower surface”. The examiner notes that a common and accepted definition of “distributed” is “spread or divided; not all collected in one place”. While it is understood how two or more connecting elements could be distributed about the lower surface, the limitation “at least one connecting element” also includes within its scope exactly one connecting element. It is unclear how one element could be considered “distributed” about the lower surface, causing the claim to take on an unreasonable degree of uncertainty as to what is required of such a device having a single connecting element within the scope of the claim. 

Claim 4 recites “The toilet flange cap with cleaning basin as claimed in claim 1 comprising: a basin…” which renders the claim indefinite for several reasons.
First, it is unclear if “a basin” is referring to the same “cleaning basin” as recited in the preamble or if this is intended to be a different basin.
If (as best understood to be the case) “a basin” is in fact referring to the “cleaning basin”, the fact that it is apparently first recited in claim 4 raises doubt as to whether the claimed invention of “A toilet flange cap with cleaning basin” as in claim 1 actually requires the basin or not. 
If the other claims (e.g. claim 1) are intended to include the cleaning basin, and claim 4 is merely intending to further define said basin, a possible solution may be to amend claim 4 to be in the form of “The toilet flange cap with cleaning basin as claimed in claim 1, wherein the cleaning basin comprises…” or an appropriate equivalent. 
Claim 5 is further rejected due to dependency on claim 4. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 & 7 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Armenta (US 2018/0080594) in view of Bell et al. (US 2018/0272256; hereafter Bell). 
Regarding claim 1, Armenta discloses a toilet flange cap (1) comprising: 
a cap body (i.e., the main cap body, generally indicated at 2 & 3 in figs. 1 & 2, not including the handle 8); 
a flange seal (incl. at least seal gasket 4; alternatively, including gasket 4, elevated center section 100 and annular rims 21 & 70; see figs. 3 & 4); and 
the flange seal being connected adjacent to the cap body (i.e. the flange seal components are connected adjacent to the cap body as shown in the figures).
Armenta discloses (para. 1-3 & 22) that such a cap maybe used to cover an exposed toilet flange during construction or remodeling, protecting the plumbing from unwanted waste and debris. Armenta also suggest that the cap may be removed, however, “with authorization” or when the job is complete (para. 3). 
To the extent that it may be a required element of the claim, Armenta does not disclose a cleaning basin. 
Bell teaches (figs. 1-7) a cleaning basin (100) comprising a basin reservoir (110; i.e., a bucket-like reservoir; or at least the portion surrounding reservoir chamber 138) and a flange spout (124 / 126); the basin reservoir being connected adjacent to the flange spout (see figs. 1-3 & 5).
Bell explains (para. 2) that, during some construction work such as tile work, construction debris and sediment may collect in water buckets (e.g. buckets used for cleaning tiles, sponges, trowels, etc.) thereby generating sediment-filled water. Due to environmental reasons, it is undesirable to dispose of such sediment (which may be mortar or adhesive) outside (para. 3), and due to potential issues of clogging plumbing, it is also undesirable to simply dump the sediment filled water down the drain (para. 4). 
To solve the above issue, Bell teaches the above cleaning basin (100) which further includes a strainer (142) and may also be used with a filter bag (250; see figs. 6 & 7). Bell suggests that the cleaning basin may be used with a toilet flange (216; fig. 5) during construction, wherein fluid containing the sediment is poured into the reservoir, the strainer and optional filter bag then remove the sediment, allowing the filtered fluid to drain via the toilet flange while the removed sediment may be subsequently transferred to a trash bag for proper disposal (para. 6 & 24-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to provide the toilet flange cap of Armenta with the cleaning basin of Bell (i.e. to provide both devices together to a construction worksite), in view of the respective teachings of each, such that, during construction, a toilet flange could be ordinarily covered by the toilet flange cap to prevent unwanted construction waste and debris from entering the plumbing via the toilet flange (as in Armenta) and, with authorization / when appropriate, the toilet flange cap could be removed and replaced with the cleaning basin of Bell (e.g. during tiling / finishing work) to enable any sediment-filled water to be filtered, the water drained via the toilet flange and the sediment transferred to a trash bag for proper disposal (as in Bell).
Moreover, providing the toilet flange cap of Armenta with the cleaning basin of Bell would have been obvious to a person having ordinary skill in the art before the effective filing date of the application as a combination of known prior art elements (i.e. the cap of Armenta and the basin of Bell) according to known methods (e.g., each being provided to a worksite for use with a toilet flange during an appropriate phase of construction, as taught by Armenta and Bell) to yield predictable results (e.g., protecting the toilet drain plumbing from unwanted debris, in both cases, while also providing for drainage of waste water after filtering out sediment for proper disposal when necessary, to avoid environmental contamination). 

Regarding claim 2, the toilet cap flange of Armenta further comprises:
a handle (8; see fig. 2; para. 12, lines 1-5); and 
the handle being connected adjacent to the cap body, opposite to the flange seal (i.e. the handle is connected adjacent to the cap body on an upper side, figs 1 & 2; and is opposite to the flange seal which is connected adjacent to the cap body on a lower side, figs. 3 & 4).

Regarding claim 3, the toilet cap flange of Armenta further comprises:
at least one connecting element (27/29 and 28/30; see paras. 19 & 20); 
the cap body comprising a lower surface (i.e., the outer annular surface on the lower side, on which the connecting elements above are disposed; see figs. 3 & 4); 
the flange seal (gasket 4; alt., including gasket 4, elevated center section 100 and annular rims 21 & 70) being centrally connected adjacent to the lower surface (i.e. the gasket and other above elements are radially centrally connected adjacent to the lower surface as shown in figs. 3 & 4); 
the at least one connecting element being distributed about the lower surface (as shown).

Regarding claim 4, as previously described in the grounds of rejection for claim 1 above, the cleaning basin (100) of Bell comprises a basin reservoir (110; i.e., a bucket-like reservoir; or at least the portion surrounding reservoir chamber 138) and a flange spout (124 / 126); the basin reservoir being connected adjacent to the flange spout (see figs. 1-3 & 5 of Bell).

Regarding claim 6, Armenta discloses the additional limitation wherein the flange seal is made out of a rubber material (para. 10, lines 2-3: “a rubber sealant or gasket 4”).

Regarding claim 7, Armenta discloses the additional limitation wherein the cap body is made out of a rigid material (para. 10, lines 5-6: “The cap… is made out of hard plastic or metal”; see also para. 14, lines 5-7: “In one embodiment, the cap…is strong enough to withstand the weight of an average man”).

Claim 5 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Armenta in view of Bell as applied to claim 4 above, and further in view of Shimatani (JP 2000-060750 A).
Regarding claim 5, Bell does not explicitly disclose the additional limitations wherein the basin further comprises a hose holder, the hose holder being connected adjacent to the basin reservoir, opposite to the flange spout.
Shimatani teaches (figs. 1-6) a cleaning basin (1; i.e. a bucket) comprising a hose holder (14) connected adjacent an upper end of the basin reservoir (see fig. 1). Shimatani suggests that, by providing such a hose holder, the free end of a hose may be fixed to the basin during use so that water is reliably directed into the reservoir and does not spray water randomly (e.g. as may accidentally happen when a faucet supplying the hose is first opened). See paragraphs 2-6 of the detailed description in the provided English translation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the cleaning basin of Bell by providing a hose holder connected adjacent the upper end of the basin reservoir, in view of the teachings of Shimatani, to allow for the free end of a hose to be fixed to the basin to reliably direct water into the reservoir; such a modification being otherwise obvious as the use of a known technique (i.e., providing the open upper and of a bucket-like cleaning basin with a hose holder, as in Shimatani) to improve a similar device (i.e. the cleaning basin of Bell) in the same way (as above).
When the cleaning basin of Bell is modified as above, the resulting device would read on the remaining limitation wherein the hose holder is connected adjacent to the basin reservoir, opposite to the flange spout (i.e., as the hose holder is connected adjacent to the upper end of the basin reservoir while the flange spout is connected adjacent to the lower end of the basin reservoir).
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753 

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753